Exhibit 10.3

 

LOGO [g156643ex10_3logo.jpg]

March 9, 2016

STRICTLY CONFIDENTIAL

International Stem Cell Corporation

5950 Priestly Drive

Carlsbad, California 92008

Attn: Russell Kern, Executive Vice President

Dear Sirs:

This letter agreement (this “Agreement”) constitutes the agreement between
International Stem Cell Corporation (the “Company”) and H.C. Wainwright & Co.,
LLC (“Wainwright”) that Wainwright shall serve as the exclusive agent, advisor
or underwriter in any offering (each, an “Offering”) of securities of the
Company (“Securities”) during the Term (as defined below) of this Agreement,
excluding (i) any offerings and sales of Securities to (a) employees of the
Company and (b) Andrey and Ruslan Semechkin and their respective affiliates (the
“Company Investors”) or (ii) any offerings made pursuant to that certain Common
Stock Purchase Agreement dated as of December 10, 2013, with Lincoln Park
Capital Fund, LLC (“Lincoln Park”), (each of (i) and (ii) an “Excluded
Offering”). The terms of each Offering and the Securities issued in connection
therewith shall be mutually agreed upon by the Company and Wainwright and
nothing herein implies that Wainwright would have the power or authority to bind
the Company and nothing herein implies that the Company shall have an obligation
to issue any Securities. It is understood that Wainwright’s assistance in an
Offering will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as Wainwright deems appropriate
under the circumstances and to the receipt of all internal approvals of
Wainwright in connection with the transaction. The Company expressly
acknowledges and agrees that Wainwright’s involvement in an Offering is strictly
on a reasonable best efforts basis and that the consummation of an Offering will
be subject to, among other things, market conditions. The execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company. Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.

A. Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

1. Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 10% of the aggregate
gross cash proceeds raised in each Offering. Additionally, Wainwright shall
receive a cash fee, payable within 48 hours of (but only in the event of) the
receipt by the Company, of 10% of any proceeds from the exercise of any
warrants, “greenshoe” or “additional investment” option or other options sold in
each Offering. Notwithstanding the foregoing, Wainwright shall not be entitled
to any fee for any proceeds received from any Excluded Offering.

2. Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 10% of the aggregate number of
shares of Common Stock placed in each Offering, other than shares issued in any
Excluded Offering (if the Securities are convertible or include any short-term
warrant(s), “greenshoe” or “additional investment” option component, such shares
of Common Stock underlying such Securities or options). If the Securities
included in an Offering are

 

 

430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC



--------------------------------------------------------------------------------

non-convertible, the Wainwright Warrants shall be determined by dividing the
gross proceeds raised in such Offering divided by the then market price of the
Common Stock. The Wainwright Warrants shall have the same terms as the warrants
issued to investors in the applicable Offering. If no warrants are issued to
investors in an Offering, the Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of 5 years and an exercise
price equal to 110% of the then market price of the Common Stock.

3. Expense Allowance. Out of the proceeds of each Closing, other than in an
Excluded Offering, the Company also agrees to pay Wainwright a non-accountable
expense allowance of the greater of (a) 1% of the gross proceeds raised in such
Offering and (b) $50,000 (provided, however, that such reimbursement amount in
no way limits or impairs the indemnification and contribution provisions of this
Agreement).

4. Tail Fee. Wainwright shall be entitled to compensation described under
clauses (1) and (2) hereunder, calculated in the manner set forth therein, with
respect to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom Wainwright had introduced,
directly or indirectly, to the Company during Term, if such Tail Financing is
consummated at any time within the 12-month period following the expiration or
termination of this Agreement.

B. Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end 18 months after the
date hereof (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination of this Agreement. During Wainwright’s engagement
hereunder: (i) the Company will not, and will not permit its representatives to,
other than in coordination with Wainwright, contact or solicit institutions,
corporations or other entities or individuals as potential purchasers of the
Securities, other than in connection with any potential Excluded Offering and
(ii) the Company will not pursue any financing transaction, other than any
Excluded Offering, which would be in lieu of an Offering. Furthermore, other
than in connection with a potential Excluded Offering, the Company agrees that
during Wainwright’s engagement hereunder, all inquiries, whether direct or
indirect, from prospective investors will be referred to Wainwright and will be
deemed to have been contacted by Wainwright in connection with an
Offering. Notwithstanding the foregoing, the Company may at its sole discretion
terminate this Agreement if an Offering is not consummated within 60 days of the
date hereof.

C. Information; Reliance. The Company shall furnish, or cause to be furnished,
to Wainwright all information reasonably requested by Wainwright for the purpose
of rendering services hereunder (all such information being the “Information”).
In addition, the Company agrees to make available to Wainwright upon request
from time to time the officers, directors, accountants, counsel and other
advisors of the Company. The Company recognizes and confirms that Wainwright (a)
will use and rely on the Information, including any documents provided to
investors in each Offering (the “Offering Documents” which shall include any
Purchase Agreements (as defined below)), and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information; and (c) will not make an
appraisal of any of the assets or liabilities of the Company. Upon reasonable
request, the Company will meet with Wainwright or its representatives to discuss
all information relevant for disclosure in the Offering Documents and will
cooperate in any investigation undertaken by Wainwright thereof, including any
document included or incorporated by reference therein. At each Offering, at the
request of Wainwright, the Company shall deliver such legal letters, comfort
letters and officer’s certificates, all in form and substance satisfactory to
Wainwright and its counsel as is customary for such Offering. Wainwright shall
be a third party beneficiary of any representations, warranties, covenants and
closing conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.



--------------------------------------------------------------------------------

D. Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

1. Underwritten Offering. If an Offering is an underwritten Offering, the
Company and Wainwright shall enter into a customary underwriting agreement in
form and substance satisfactory to Wainwright and its counsel.

2. Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Prior to the signing
of any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquiries from prospective
investors.

3. Escrow. In respect of each Offering, the Company and Wainwright shall enter
into an escrow agreement with a third party escrow agent pursuant to which
Wainwright’s compensation shall be paid from the gross proceeds of the
Securities sold. The Company shall bear the cost of the escrow agent.

4. FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting) in writing upon the request of Wainwright
to comply with any such rules; provided that any such amendments shall not
provide for terms that are less favorable to the Company.

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

F. Indemnity.

1. In connection with the Company’s engagement of Wainwright as Offering agent,
the Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Wainwright, or (B)
otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf under Wainwright’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim and such Indemnified Persons must return any
reimbursements



--------------------------------------------------------------------------------

received by the Company pursuant to this Section F. The Company further agrees
that no Indemnified Person shall have any liability to the Company for or in
connection with the Company’s engagement of Wainwright except for any Claim
incurred by the Company as a result of such Indemnified Person’s gross
negligence or willful misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.



--------------------------------------------------------------------------------

G. Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

H. Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

I. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by
Wainwright and the Company.

J. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Wainwright, to H. C.
Wainwright & Co. LLC, at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, fax number
                     Attention: Chief Executive Officer. Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.



--------------------------------------------------------------------------------

K. Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

L. Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

M. Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company. This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
this Offering and supersedes any prior agreements with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

*********************



--------------------------------------------------------------------------------

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

Very truly yours, H.C. WAINWRIGHT & CO., LLC By  

 

  Name:   Title:

 

Accepted and Agreed: INTERNATIONAL STEM CELL CORPORATION By  

 

  Name:   Title: